DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 5/17/21 and interview on 8/2/21.

Examiner's Amendment

The application has been amended as follows: An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consider action of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Junqi Hang (Reg. No 54,615) on 8/2/21.

Application has been amended as follows:



IN THE CLAIMS



obtaining a first overlapping image and a second overlapping image from a first image and a second image, wherein the first overlapping image is an area, in a first image, overlapped with a second image; the second overlapping image is an area, in the second image, overlapped with the first image; and the first image and the second image are to-be-spliced neighboring images; 
determining a motion vector from each pixel in the first overlapping image to a corresponding pixel in the second overlapping image, to obtain an optical flow vector matrix; 
determining a transition weight matrix from the first overlapping image to the second overlapping image, by:
determining an overlapping matrix of the first overlapping image and the second overlapping image, wherein elements of the overlapping matrix corresponding to a common part of the first and the second overlapping images are of a first preset value, and wherein elements of the overlapping matrix corresponding to other parts of the first and the second overlapping images are of a second preset value different from the first preset value; and
forming the transition weight matrix according to the elements of the first preset value and the elements of the second preset value; 
determining a first transition mapping matrix and a second transition mapping matrix according to the optical flow vector matrix and the transition weight matrix, wherein the first transition mapping matrix is a transition mapping matrix from the first 
remapping the first overlapping image by using the first transition mapping matrix to obtain a first remapping image, and remapping the second overlapping image by using the second transition mapping matrix to obtain a second remapping image; and 
merging the first remapping image and the second remapping image, to obtain a merged image of the first overlapping image and the second overlapping image, and determining a spliced image of the first image and the second image according to the merged image.
3. 	(Currently Amended)	The method according to claim 1, wherein the determining a transition weight matrix from the first overlapping image to the second overlapping image comprises: 

determining a column coordinate range of elements with the first preset value in each row in the overlapping matrix; and 

14.	(Currently Amended)	An image splicing apparatus, comprising: at least one memory storing computer instructions; and at least one processor coupled to the at least one memory to execute the computer instructions to perform: 
 	obtaining a first overlapping image and a second overlapping image from a first image and a second image, wherein the first overlapping image is an area, in a first image, overlapped with a second image; the second overlapping image is an area, in the second image, overlapped with the first image; and the first image and the second image are to-be-spliced neighboring images; determining a motion vector from each pixel in the first overlapping image to a corresponding pixel in the second overlapping image, to obtain an optical flow vector matrix;  
determining a transition weight matrix from the first overlapping image to the second overlapping image, by:
determining an overlapping matrix of the first overlapping image and the second overlapping image, wherein elements of the overlapping matrix corresponding to a common part of the first and the second overlapping images are of a first preset value, and wherein elements of the overlapping matrix corresponding to other parts of the first and the second overlapping images are of a second preset value different from the first preset value; and
forming the transition weight matrix according to the elements of the first preset value and the elements of the second preset value; 
determining a first transition mapping matrix and a second transition mapping matrix according to the optical flow vector matrix and the transition weight matrix, wherein the first transition mapping matrix is a transition mapping matrix from the first overlapping image to the second overlapping image, and the second transition mapping matrix is a transition mapping matrix from the second overlapping image to the first overlapping image;
 	remapping the first overlapping image by using the first transition mapping matrix to obtain a first remapping image, and remapping the second overlapping image by using the second transition mapping matrix to obtain a second remapping image; and 
 	merging the first remapping image and the second remapping image, to obtain a merged image of the first overlapping image and the second overlapping image, and determining a spliced image of the first image and the second image according to the merged image.
16.	(Currently Amended)	The apparatus according to claim 14, wherein the determining a transition weight matrix from the first overlapping image to the second overlapping image comprises: 
 	
 	determining a column coordinate range of elements with the first preset value in each row in the overlapping matrix; and 
 	determining, according to the column coordinate range and a column coordinate of each element in the row, a transition weight of the element, and forming the transition weight matrix by using transition weights of all elements in the overlapping matrix.
18.	(Currently Amended)	A non-transitory computer-readable storage medium storing computer program instructions executable by at least one processor to perform: 
 	obtaining a first overlapping image and a second overlapping image from a first image and a second image, wherein the first overlapping image is an area, in a first image, overlapped with a second image; the second overlapping image is an area, in the second image, overlapped with the first image; and the first image and the second image are to-be-spliced neighboring images; 
 	determining a motion vector from each pixel in the first overlapping image to a corresponding pixel in the second overlapping image, to obtain an optical flow vector matrix; 
determining a transition weight matrix from the first overlapping image to the second overlapping image, by:
determining an overlapping matrix of the first overlapping image and the second overlapping image, wherein elements of the overlapping matrix corresponding to a common part of the first and the second overlapping images are of a first preset value, and wherein elements of the overlapping matrix corresponding to other parts of the first and the second overlapping images are of a second preset value different from the first preset value; and
forming the transition weight matrix according to the elements of the first preset value and the elements of the second preset value; 
determining a first transition mapping matrix and a second transition mapping matrix according to the optical flow vector matrix and the transition weight matrix, wherein the first transition mapping matrix is a transition mapping matrix from the first overlapping image to the second overlapping image, and the second transition mapping matrix is a transition mapping matrix from the second overlapping image to the first overlapping image;
remapping the first overlapping image by using the first transition mapping matrix to obtain a first remapping image, and remapping the second overlapping image by using the second transition mapping matrix to obtain a second remapping image; and 
 	merging the first remapping image and the second remapping image, to obtain a merged image of the first overlapping image and the second overlapping image, and determining a spliced image of the first image and the second image according to the merged image.20.	(Currently Amended)	The non-transitory computer-readable storage medium according to claim 18, wherein the determining a transition weight matrix from the first overlapping image to the second overlapping image comprises: 

 	determining a column coordinate range of elements with the first preset value in each row in the overlapping matrix; and 
 	determining, according to the column coordinate range and a column coordinate of each element in the row, a transition weight of the element, and forming the transition weight matrix by using transition weights of all elements in the overlapping matrix.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Independent claim is interpreted based on Fig. 6, Fig. 7B and associated specification disclosure especially PGPUB paragraph [0062], [0073] as well as [0095-0117]. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.


Document Number
Date
Inventor Names
Classification
US-20050157348 A1
07-2005
He, Zhen
H04N1/4052
US-20100165206 A1
07-2010
Nestares; Oscar
G06T5/002
US-20060239571 A1
10-2006
Dong; Jian
G06T7/32
CN- 106815802
2017-06-09
SuperD Co Ltd
G06T3/0068
US-6469710
20021022
SHUM et al.

US-20140219551
20140807
TANG



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 1, 3-4, 6-14, 16-18 and 20 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482